ACCEPTED
                                                                                           01-17-00732-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                        3/20/2018 10:07 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                  IN THE COURT OF APPEALS OF TEXAS
                       FIRST JUDICIAL DISTRICT
                                                                       FILED IN
DONALD FOSTER                               §                   1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                            §                   3/20/2018 10:07:14 AM
VS.                                         §           CASE   NO.  01-17-00732-CR
                                                                CHRISTOPHER A. PRINE
                                            §                            Clerk
STATE OF TEXAS                              §

                MOTION FOR LEAVE TO FILE LATE BRIEF

      Appellant Donald Foster moves the Court for leave to file his brief, filed with
this motion. The brief was due March 14, 2017. In support, appellant would show:

1.     Counsel decided to include an issue previously rejected. Further the brief
required extensive revision and editing.

       In view of the foregoing, appellant asks the Court to accept the brief with this
motion. This motion is made on March 20, 2018 in the interests of justice and effective
assistance.

                                 Respectfully submitted,
                                 ALEXANDER BUNIN
                                 Chief, Harris County Public Defender’s Office

                                 /s/ Melissa Martin_______________________
                                 MELISSA MARTIN
                                 Assistant Public Defender
                                 TX. Bar No. 24002532
                                 1201 Franklin St., 13th Fl.
                                 Houston, TX 77002
                                 email: melissa.martin@pdo.hctx.net
                                 713/274-6709 Fax 713/437-4319


                           CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on March 20, 2018.

                                 /s/ Melissa Martin
                                 MELISSA MARTIN ____________________